Grant, J.
(concurring). The principles of law in this case are not much in dispute. The duty of an employer, *391or of a person inviting others upon his premises to perform labor, to properly inspect the machinery and appliances, and to provide a reasonably safe place for such work, is admitted. If the premises assumed by the circuit judge in his instruction to the jury in directing a verdict were true, his conclusion that there was no liability on the part of the defendants, or either of them, would have been correct. He assumed that the scales were repaired and new beams put in only four years before the accident, and that, four years, under the evidence, was not sufficient to work a change in the timber, and render it dangerous. Under his assumption and statement of facts the case would fall clearly within Quincy Mining Co. v. Kitts, 42 Mich. 34 (3 N. W. 240). An inspection could not be made without removing the platform and taking the scales entirely apart. This the defendants would not be required to do within such a time as experience had shown that timbers could reasonably be expected to last without decay so as to become dangerous. In other words, the law requires no inspection where common experience has shown that there is no occasion to inspect. In Quincy Mining Co. v. Kitts it was established beyond controversy that the timber was sound when put in, and that, according to experience, it should have lasted several years longer than it did.
The difficulty with the instruction of the judge is in assuming that the testimony conclusively established that the timber had been in only four years. The testimony on the part of the defendants alone is not sufficient to establish that fact. The testimony on which defendants rely is that of Mr. Marschner:
“Q. When did you first do any work on the platform scales in their present position ?
“A. I think it was in 1894, — something like that. I really could not say.”
Such testimony could not be held to conclusively establish the fact that the repairs were made in 1894. Besides, one witness testified that he thought the scales had been *392in use 12 of 15 years without anything being done to them. If, upon the trial, it should be conclusively established that the defective timber which caused the accident was put in new in 1894, was then apparently sound, and should, according to experience, have lasted, without danger, longer than four years, the defendants would have established a complete defense. This was the pivotal question in the case, and the one upon which the judge decided it. For these reasons I concur in the reversal of the judgment.
Hooker, C. J., concurred with Grant, J.
Long, J., took no part in the decision.